 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 MAYA KARWANDE (CABN 295554)
   Assistant United States Attorney
 5
          1301 Clay Street, Suite 340S
 6        Oakland, California 94612
          Telephone: (510) 637-3680
 7        FAX: (510) 637-3724
          Maya.Karwande@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                       ) CASE NO. 20-mj -70038-MAG-1
                                                     )
14           Plaintiff,                              ) DETENTION ORDER
                                                     )
15      v.                                           )
                                                     )
16   CHRISTOPHER DANIEL SALIBA,                      )
                                                     )
17           Defendant.                              )
                                                     )
18

19           On January 16, 2020 defendant CHRISTOPHER DANIEL SALIBA was charged by complaint
20 with being a felon in possession of a firearm, in violation of Title 18 United States Code section

21 922(g)(1).

22           This matter came before the Court on January 24, 2020, for a detention hearing. The defendant
23 was present and represented by Assistant Federal Public Defender Candis Mitchell. Assistant United

24 States Attorney Maya Karwande appeared for the government. The government moved for detention,

25 and the defendant opposed. Laura Triolo, defendant’s Probation Officer was also present at the hearing

26 and recommended detention on the grounds of risk of non-appearance and danger to the community. At
27 the hearing, counsel and U.S. Probation Officer Specialist Triolo submitted proffers and arguments

28 regarding detention.

     [PROPOSED] DETENTION ORDER                      1                                            v. 11/01/2018
     20-mj -70038-MAG-1
30
 1          Upon consideration of the facts, proffers and arguments presented, and for the reasons stated on

 2 the record, the Court finds by a preponderance of the evidence that no condition or combination of

 3 conditions will reasonably assure the appearance of the person as required and by clear and convincing

 4 evidence that no condition or combination of conditions will reasonably assure the safety of any other

 5 person or the community. Accordingly, the defendant must be detained pending trial in this matter.

 6          The present order supplements the Court’s findings and order at the detention hearing and serves

 7 as written findings of fact and a statement of reasons as required by Title 18, United States Code,

 8 Section 3142(i)(1). As noted on the record, the Court makes the following findings, among others stated

 9 on the record, as the bases for its conclusion: (1) the defendant was on supervised release for a prior

10 conviction of being a felon in possession of a firearm at the time of offense charged here; (2) the

11 defendant has twice absconded from residential drug treatment facilities while on supervised release; (3)

12 during the second escape the defendant was involved in a drive-by shooting and shot a rival gang

13 member in the leg, for which he was convicted of aggravated assault with a semiautomatic weapon; (4)

14 the crime charged here involves a loaded firearm. This finding is made without prejudice to the

15 defendant’s right to seek review of defendant’s detention, or file a motion for reconsideration if

16 circumstances warrant it.

17          Pursuant to 18 U.S.C. § 3142(i), IT IS ORDERED THAT:

18          1.      The defendant be, and hereby is, committed to the custody of the Attorney General for

19 confinement in a corrections facility separate, to the extent practicable, from persons awaiting or serving

20 sentences or being held in custody pending appeal;

21          2.      The defendant be afforded reasonable opportunity for private consultation with counsel;

22 and

23 / / /

24 / / /

25 / / /

26 / / /
27 / / /

28 / / /

     [PROPOSED] DETENTION ORDER                      2                                             v. 11/01/2018
     20-mj -70038-MAG-1
30
 1          3.     On order of a court of the United States or on request of an attorney for the government,

 2 the person in charge of the corrections facility in which the defendant is confined shall deliver the

 3 defendant to an authorized United States Marshal for the purpose of any appearance in connection with a

 4 court proceeding.

 5          IT IS SO ORDERED.

 6 DATED: January 27, 2020                                       ________________________
                                                                 HONORABLE SALLIE KIM
 7                                                               United States Magistrate Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

     [PROPOSED] DETENTION ORDER                      3                                             v. 11/01/2018
     20-mj -70038-MAG-1
30
